Exhibit 10.3


 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
January 19, 2012
 
Mr. Daniel P. Sharkey
75 Hunters Ridge Road
Southbury, CT  06488
 
Dear Dan:
 
ATMI, Inc., a Delaware corporation (the “Company”), wishes to obtain and you
wish to provide your services as an employee of the Company on the terms and
subject to the conditions set forth herein. As used herein, the “ATMI Group”
means the Company, Advanced Technology Materials, Inc., a Delaware corporation
(“ATMI Sub”), and their respective subsidiaries and affiliates.
 
This Agreement is intended to amend and restate in its entirety your existing
Employment Agreement with the Company, dated December 31, 2004, as previously
amended January 31, 2008 and April 14, 2008.
 
Accordingly, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, effective
the date of this Agreement, the Company and you intending to be legally bound
agree as follows:
 
1.           Position and Responsibilities.
 
1.1           You shall serve as Executive Vice President, Business Development
of the Company. You shall perform your duties at the Company’s Danbury,
Connecticut headquarters or at such other place as you and the Company shall
mutually agree. You shall travel from time to time as reasonably required in
connection with the performance of your duties. You shall report directly to the
CEO of the Company and ATMI Sub.
 
1.2           Subject to Section 5, you will, to the best of your ability,
devote your full business time and good faith efforts to the performance of your
duties hereunder and to the business and affairs of the ATMI Group. You agree to
serve as an officer of the Company and ATMI Sub, if elected by their respective
Boards of Directors, and to perform such executive duties consistent with your
position as Executive Vice President, Business Development of the Company as may
be reasonably assigned to you by their respective CEOs and Boards of Directors
from time to time.
 
1.3           You will duly, punctually and faithfully perform and observe any
and all reasonable rules and regulations that the ATMI Group may now or shall
hereafter establish (if and once communicated to you) governing the conduct of
the ATMI Group's business and generally applicable to similarly situated
employees or officers of the ATMI Group.
 
 
 

--------------------------------------------------------------------------------

 
2.           Term of Employment.
 
2.1           Your employment is “at will,” subject to the Company's obligations
as hereinafter provided in this Section 2, and the other terms and conditions of
this Agreement (as then in effect) shall continue. Section 2.5, 2.6 and 2.7 will
apply to termination of your employment by the Company without Cause (other than
pursuant to Section 2.2(c)) or by you pursuant to Section 2.3.
 
2.2           The Company shall have the right, on written notice to you
specifying the reason, to terminate your employment:
 
(a) immediately for Cause (as defined in Section 2.4), subject to the cure
rights set forth in Section 2.4 below, or
 
(b) subject to Section 2.5 hereof, at any time without Cause, or
 
(c) in the event of your total disability, meaning that, in the reasonable
determination of the Board of Directors of the Company, a mental or physical
condition renders you unable or incompetent to carry out the essential functions
of your position (with reasonable accommodation to the extent required pursuant
to the Americans with Disabilities Act) for a period of ninety (90) consecutive
days; provided that, if the ATMI Group's long-term disability (“LTD”) program
now or later requires a disability to continue for more than 90 days to be
eligible for LTD benefit coverage, you shall be allowed to take unpaid leave of
absence in lieu of termination under Section 2.2(b) or (c) until such time as
you qualify for LTD benefits if such leave will enable you to so qualify.
 
2.3           You shall have the right to terminate your employment for “Good
Reason,” which shall mean a resignation of your employment and your Separation
from Service (as defined for purposes of §409A of the Internal Revenue Code)
within less than two years following the initial existence of one or more of the
following conditions arising without your consent:
 
(a) any material reduction in your position, duties or authority as described
herein (except in connection with a termination pursuant to Section 2.2(a) or
(c));
 
(b) any material reduction in your Base Salary under Section 3.1 below;
 
(c) any relocation of your primary place of employment more than 50 miles;
 
(d) any other material breach by the Company of any of its obligations to you
under this Agreement; or
 
 
2

--------------------------------------------------------------------------------

 
(e) any failure of the Company to have any successor to all or substantially all
of the business and properties of the Company assume all of the liabilities and
obligations of the Company under this Agreement (and any stock option,
restricted stock or restricted stock unit agreement referred to herein, unless
such awards have fully vested);
 
provided, in each case, that a prior written notice specifying the reasons
within ninety (90) days after the initial existence of the condition and an
opportunity to cure such condition (if curable) shall be afforded the Company,
and that “Good Reason” shall exist only if the Company shall fail to cure such
condition within 31 days after its receipt of such prior written notice.  In
addition, until your actual Separation from Service you must remain willing and
able to continue to perform services in accordance with the terms of this
Agreement and you must not be in breach of any of your obligations hereunder.
 
2.4           The term “Cause” shall mean (i) your conviction of or plea of nolo
contendere with respect to any crime constituting a felony in the jurisdiction
involved (whether or not involving the ATMI Group but excluding traffic offenses
which do not bring you or the ATMI Group into disgrace or disrepute); (ii) your
engaging in any wrongful act or act of moral turpitude that would be reasonably
likely to materially harm the business or reputation or business relationships
of the ATMI Group or yourself; (iii) willful misconduct or gross neglect in the
performance of your duties; (iv) any willful failure or refusal to perform such
duties as may reasonably be assigned to you by the Board of Directors of ATMI or
ATMI Sub or their CEOs pursuant to this Agreement; or (v) a material breach by
you of any provision of this Agreement or the published policies of the ATMI
Group, as amended from time to time; provided, however, that with respect to
clauses (ii), (iii), (iv) or (v), you shall have received written notice from
the Company setting forth the alleged act or failure to act constituting “Cause”
hereunder, and, if such act or failure to act is susceptible of cure, you shall
not have cured such act or failure to act within thirty (30) days of such
notice. For purposes of this Section 2.4, an action or inaction shall not be
treated as “willful misconduct” if authorized by the Board of Directors of the
Company or taken in the good faith belief that it was in, or not opposed to, the
best interests of the ATMI Group.
 
2.5           Subject to Section 2.7 and in addition to any amounts specified in
Section 2.8, in the event of the termination of your employment pursuant to
Section 2.2(b) or Section 2.3 under circumstances that constitute an Involuntary
Separation from Service with the Company (as defined for purposes of §409A of
the Internal Revenue Code), the Company shall pay to you a separation pay
benefit equal to your annual Base Salary as of the date of your Separation from
Service and paid in 12 equal monthly installments.
 
(a)  Payment of your separation pay benefit shall commence on the 30th day after
your Separation from Service, and shall continue in monthly installments
thereafter until all 12 payments are made; provided that you shall have executed
and not revoked the release provided in Section 2.7 on or before such 30th day.
 
(b)  In the event the value of the separation pay benefit shall exceed two times
the lesser of your annualized compensation or the maximum amount that may be
taken into account for qualified plan purposes (in each case, as determined in
accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the excess shall not be
paid as provided in (a), above, but instead shall be paid in six equal monthly
installments, without interest, commencing as of the first of the month after
the date that is six months after your Separation from Service date.
 
 
3

--------------------------------------------------------------------------------

 
(c)  In no event shall payments be accelerated, nor shall you be eligible to
defer payments to a later date.
 
In addition, if you elect COBRA continuation of your medical and/or dental
insurance benefits, the Company shall contribute to cost of such benefits on the
same basis the Company would have contributed to the cost of your coverage had
you continued to be an active employee of the Company.
 
2.6           Subject to Section 2.7 and in addition to amounts specified in
Section 2.5, in the event of the termination of your employment pursuant to
either Section 2.2(b) or Section 2.3 under circumstances that constitute an
Involuntary Separation from Service with the Company (as defined for purposes of
§409A of the Internal Revenue Code) and within 548 days after a “change in
control” of the Company:
 
(a) all stock options held by you to purchase shares of the Company common stock
shall become fully vested and immediately exercisable and shall remain
exercisable for no less than one year after such termination, notwithstanding
the vesting and exercise provisions of any stock option award agreement
concerning such options but subject to the expiration date provided in such
option agreement without regard to a termination of employment, and all
restricted stock and restricted stock units issued to you in connection with
your employment shall be fully vested notwithstanding the vesting provisions of
any restricted stock agreement concerning such restricted stock or restricted
stock unit agreement concerning such restricted stock units; provided, however,
that any restricted stock granted prior to December 31, 2011 that is within its
first year of grant and remains subject to a performance component which has not
yet been determined shall vest only at the target level provided in the grant;
and provided, further, that any restricted stock units granted after December
31, 2011 that remain subject to a performance component which has not yet been
determined shall vest based on performance through the date of such Separation
of Service; and
 
(b) you will be entitled at a minimum to the target amount under any bonus plans
then in effect as if fully earned, which amount shall be paid to you within two
and one-half months after the end of the year in which your Separation from
Service occurs.
 
To the extent that the vesting of all or some of your restricted stock or
restricted stock units, as provided in the preceding sentence, is not permitted
under Section 7.3 of the ATMI Inc. 2003 Stock Plan (the “2003 Plan”), Section
7.3 of the ATMI Inc. 2010 Stock Plan (the “2010 Plan”) or a comparable provision
of any other plan under which such shares or units are granted, such shares or
units shall not vest.  In lieu thereof, the Company will pay you within ten (10)
days after your Involuntary Separation from Service an amount in cash equal to
the fair market value as of the date of your termination of employment of those
restricted shares or restricted stock units that do not vest, determined
pursuant to Section 6.1(c) of the 2003 Plan, Section 6.1(c) of the 2010 Plan or
a comparable provision of any other plan under which such shares or units are
granted.
 
 
4

--------------------------------------------------------------------------------

 
Benefits payable under this Section 2.6 or Section 2.5 or Section 2.8 upon or
following a change in control may subject you to an excise tax (the “Excise
Tax”) on “excess parachute payments” under Section 4999 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder (the
“Code”).  In the event that you become entitled to any such payments and/or
benefits or any other amounts in the “nature of compensation” upon or following
a change in control, (all such payments and benefits, including the payments and
benefits provided under this Employment Agreement, as amended, being hereinafter
called “Total Payments”) that would be subject (in whole or part) to the Excise
Tax imposed under Section 4999 of the Code, the Total Award shall be reduced, if
and to the extent provided below, so that no portion of the Total Payments is
subject to the Excise Tax.  The reduction provided in the foregoing sentence
shall only occur if (i) the net present value of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes on such reduced Total Payments) is greater than or equal to (ii) the net
present value of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which you would be subject in
respect of such unreduced Total Payments).  In the event that the Total Award is
reduced in accordance with the preceding sentence, such reduction shall first be
applied to cash payments to which you are entitled to receive under this
Employment Agreement, as amended, and, to the extent such cash payments are not
sufficient to satisfy the Excise Tax, then such reduction shall apply to Company
equity or equity-linked awards then held by you.  All determinations required to
be made under this section shall be made by the Compensation Committee of the
Board of Directors of the Company after consultation with any advisors it shall
deem appropriate.  If any portion of the Total Payments becomes subject to the
Excise Tax, you acknowledge and agree that the payment of such tax, together
with any interest and penalties, shall be your sole responsibility.
 
With respect to any payments made pursuant to this Section 2.6, in no event
shall you have the right to designate the year of payment.
 
For purposes of this Section 2.6, a “change in control” of the Company shall be
deemed to have taken place if:  (i) a third person, including a “person” as
defined in Section 13(d)(3) of the Securities Exchange Act, becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total number of votes that may be cast for the
election of the directors of the Company; (ii) as the result of, or in
connection with, any tender or exchange offer, merger, consolidation or other
business combination, sale of assets or one or more contested elections, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company immediately prior to the Transaction shall cease
to constitute a majority of the Board of Directors of the Company or of any
successor to the Company; (iii) the sale of all or substantially all of the
assets of the Company (on a consolidated basis) in one or more related
transactions to a person other than such a sale to a subsidiary of the Company
which does not involve a change in the equity holdings of the Company; or (iv)
the following individuals cease, for any reason (other than an act of God), to
constitute a majority of the number of directors of the Company then
serving:  individuals who, on the Effective Date, constitute the Board of
Directors of the Company and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors of the Company or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors on the Effective
Date or whose appointment or election or nomination for election was previously
so approved.
 
 
5

--------------------------------------------------------------------------------

 
2.7           As a condition to your receipt of any payments and benefits
provided for in Section 2.5, you must execute a general release agreement, in a
form reasonably satisfactory to the Company, within the timeframe specified in
Section 2.5, releasing any and all claims arising out of or related to your
employment (subject to the limitations set forth in this Section 2.7), provided
that such requirement shall not apply after a change in control of the Company
as defined in Section 2.6 above. The form and terms of such release shall not be
unreasonable, and shall be no less favorable to you than those applied to any
other executive officer of the Company during the preceding two year period.
Such release shall not require you to waive any payments or benefits due or
other rights upon termination pursuant to Section 2.2(b) or Section 2.3 as
expressly provided in this Agreement or in respect of stock options, restricted
stock, restricted stock units or benefit plans and arrangements as expressly
provided in this Agreement, or, as expressly provided in the applicable
documents governing such plans or arrangements. The terms of such release shall
not be inconsistent with the terms of this Agreement, and shall not impose any
financial, non-compete or non-solicit obligations or conditions on you that are
not already expressly imposed by this Agreement.
 
2.8           Upon termination of your employment for any reason, (i) you shall
be entitled to receive accrued salary to the date of termination of employment
plus any previously awarded but not yet paid bonus for any completed fiscal
year; (ii) you shall be entitled to reimbursement for business expenses incurred
through the date of termination consistent with and subject to the Company's
policies and the terms of this Agreement; and (iii) your rights under employee
benefits plans and arrangements of any members of the ATMI Group shall be
determined in accordance with the provisions of such plans and arrangements and
applicable law except to the extent this Agreement expressly provides otherwise.
Upon termination of your employment, you shall not be entitled to any other
payment or compensation from any member of the ATMI Group in respect of your
employment or the termination thereof except (in the case termination pursuant
to Section 2.2(b) or 2.3) as provided in Sections 2.5 and 2.6 (if applicable).
No later than ten (10) days after the date of termination of your employment for
any reason, you shall return to the Company all records and other personal
property of the ATMI Group in your possession or control, including all
confidential, proprietary or trade secret information of the ATMI Group but you
shall not be required to return copies of this Agreement, any other agreements
between you and any member of the ATMI Group and any materials describing the
benefit plans or arrangements in which you are participating.
 
2.9           You shall have no duty to mitigate the severance amounts or any
other amounts payable to you hereunder, and such amounts shall not be subject to
reduction for any compensation or benefits received by you from employment in
any capacity or other source following the termination of your employment with
the ATMI Group.
 
 
6

--------------------------------------------------------------------------------

 
3.           Compensation.
 
3.1           The Company shall pay to you for the services to be rendered
hereunder a Base Salary at the annual rate of $324,000. Such Base Salary shall
be payable periodically in conformity with the Company's payroll practices for
executives as modified from time to time but not less frequently than monthly.
Such Base Salary may be increased but not decreased from time to time as
determined by the Company in its discretion (such base salary as it is so
increased, your “Base Salary”).
 
3.2           You shall be entitled to participate in the ATMI Management
Incentive Compensation Plan and any other incentive compensation programs for
similarly situated executives of the ATMI Group. In connection with this
incentive compensation opportunity, it is expected that you will receive a
letter on or about January 1 of each year, reflecting your MBO goals for such
year. The actual amount of any incentive compensation award to you will be in
the discretion of the Board of Directors of the Company or an appropriate
committee thereof.
 
4.           Other Benefits.
 
4.1           You shall be entitled to vacation in accordance with the vacation
policy of the ATMI Group applicable to similarly situated executives as the same
may be in effect from time to time, but no less than four weeks per year,
without loss of compensation or other benefits to which you are entitled under
this Agreement, to be taken at such times as you may reasonably select with
carryover to the extent permitted by Company policy.
 
4.2           You will be eligible to participate in all other employee benefits
and perquisites generally available to similarly situated officers or employees
of the ATMI Group, as the same may be in effect from time to time.
 
4.3           You shall be eligible to receive additional compensation,
including grants of employee stock options, restricted stock and/or restricted
stock units, as determined by the Compensation Committee of the Board of
Directors of the Company in its discretion.
 
4.4           You shall be entitled to be reimbursed for all reasonable and
necessary expenses incurred in connection with the performance of your duties
hereunder provided that you shall, as a condition of reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policy from time to time adopted by the Company and/or ATMI
Sub.  All reimbursements of expenses provided for under the terms of this
Agreement shall be subject to the following conditions: (i) the expenses
eligible for reimbursement in one taxable year shall not affect expenses
eligible for reimbursement in any other taxable year; (ii) reimbursement shall
be made no later than the end of the year after the year in which the expense
was incurred; and (iii) the right to reimbursement of an in-kind benefit (if
any) shall not be subject to liquidation or exchange for another benefit.
 
 
7

--------------------------------------------------------------------------------

 
4.5           All compensation payable to you in connection with your employment
hereunder shall be subject to all legally required and customary withholdings.
 
5.           Other Activities During Employment.
 
5.1           Except with the prior written consent of the Company’s Board of
Directors, which consent shall not be unreasonably withheld, you will not during
the term of this Agreement undertake or engage in any other employment or
occupation. This provision shall not be deemed to preclude membership in
professional societies, lecturing or the acceptance of honorary positions, or
participation in charitable and other community activities that are in any case
incidental to your employment by the Company, which are not adverse or
antagonistic to or competitive with the ATMI Group, its business or prospects,
financial or otherwise and are consistent with your obligations regarding the
confidential, proprietary and trade secret information of the Company and its
subsidiaries and affiliates.
 
5.2           Subject to Section 5.3, during the term of your employment by the
Company, except on behalf of the ATMI Group, you will not, directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative or otherwise, provide services to or have a financial
interest in any other person, corporation, firm, partnership or other entity
whatsoever that directly competes with the ATMI Group, in any part of the world,
in any line of business engaged in (or planned to be engaged in) by the ATMI
Group.
 
5.3           Notwithstanding the foregoing, this Section 5 shall not prohibit
you from owning (i) as a passive investor only, an aggregate of not more than
one percent (1%) of the total stock or equity interests or publicly-traded
options to purchase stock of any publicly-traded company or partnership (and
employee stock options of a former employer currently held by you), or (ii)
stock or equity interests owned in publicly-available mutual funds or other
similar investment vehicles.
 
6.           Former Employment.
 
6.1           You represent and warrant that your employment by the Company and
performance of your obligations hereunder will not conflict with any agreement
to which you are a party.
 
6.2           You agree that you will not wrongfully use any confidential
information obtained from any prior employment or service relationship in
connection with your employment by the Company.
 
7.           Confidentiality.
 
7.1           You recognize that during the course of your employment hereunder,
you will have access to confidential and proprietary information, including, but
not limited to, business documents or information, research and marketing data,
customer lists, computer programs, processes, techniques, know-how, trade
secrets, formulae, manufacturing processes and inventions, as well as certain
information concerning employees, partners or customers of the ATMI Group. This
information shall be known as “Confidential Information” and shall include all
information described in the preceding sentence, whether previously existing,
now existing or arising hereafter, whether conceived or developed by others or
by you alone or with others, and whether or not conceived or developed during
regular business hours. Confidential Information does not include information
that is publicly known or generally known within the ATMI Group's industry in
either case without wrongful disclosure by you.
 
 
8

--------------------------------------------------------------------------------

 
7.2           Subject to Section 7.4, you will not, either during the term of
your employment with the Company or thereafter, remove, disclose or cause the
disclosure of any Confidential Information except as removal or disclosure may
be required or appropriate in connection with your work for the Company. You
will take all reasonable steps necessary to ensure that Confidential Information
in your possession will not become known to third parties without the Company's
prior approval except in the proper conduct of your duties.
 
7.3           You will not, either during the term of your employment with the
Company or thereafter, directly or indirectly, without authorization which after
your term of employment shall be in writing, use or cause or permit the use of
Confidential Information either for your own benefit or for the benefit of
anyone other than the ATMI Group.
 
7.4           The provisions of this Section 7 shall not prohibit you from
disclosing Confidential Information to the extent required by law or regulation
or any court order or any government or administrative agency order provided
that, in the event that any such disclosure is required, you give the Company
prompt notice thereof and cooperate as reasonably requested by the Company with
any actions to limit or prevent such disclosure or to obtain a protective order
or similar arrangement.
 
8.           Post-Employment Activities.
 
8.1           You understand and acknowledge that the provisions of this Section
8 are necessary to protect the legitimate business interests of the ATMI Group
and are fair and reasonable for numerous reasons, including your receipt of the
consideration expressed in this Agreement. In addition, as a result of your
executive position with the Company, you will have access to significant
confidential, proprietary or trade secret information of the ATMI Group, so
that, if you were employed by a competitor of the ATMI Group, there would be a
substantial risk to the ATMI Group of your use of its confidential, proprietary
or trade secret information. Likewise, you acknowledge that given your access to
confidential and proprietary information of the ATMI Group and access to the
employees and customers of the ATMI Group, solicitation of employees and other
activities of the type described in this Section could be particularly damaging
to the ATMI Group. Based on the foregoing, for a period of twelve (12) months
after the termination of your employment with the Company, absent the prior
approval of the Company's Board of Directors, you will not directly or
indirectly:
 
(a) render any services to, or engage in any activities for, any other person,
firm, corporation or business organization which is a supplier of specialty
materials to the semiconductor industry, which services or activities relate to
any product, process, technology or service in existence or under development
which substantially resembles or competes with a product, process, or service of
the ATMI Group in existence or under development;
 
 
9

--------------------------------------------------------------------------------

 
(b) solicit, induce or encourage any employee of the ATMI Group to leave his or
her employ or offer or cause to be offered employment to any person who is or
was employed by the ATMI Group at any time during the six (6) months prior to
the termination of your employment with the ATMI Group; the foregoing does not
apply to employees who have been terminated by the ATMI Group or to your use of
general advertising which is not specifically directed at ATMI Group employees;
 
(c) entice, induce or encourage any of the ATMI Group's other employees or any
other person or entity to engage in any activity which, were it done by you,
would violate any provision of this Section 8; or
 
(d) otherwise wrongfully interfere with or disrupt the business or activities of
the ATMI Group.
 
8.2           Upon your written request to the Company specifying the activities
proposed to be conducted by you, the Company may in its discretion, subject to
the concurrence of the Board of Directors of the Company, give you written
approval(s) to engage personally in any activity or render services referred to
in Section 8.1 upon receipt of written assurances (satisfactory to the Company
and its counsel in their discretion) from you and from your prospective
employer(s) that the integrity of the provisions of Section 7 and Section 8.1
will not in any way be jeopardized or violated by such activities; provided,
however, the burden of so establishing the foregoing to the satisfaction of the
Company and said counsel shall be upon you and your prospective employer(s).
 
9.           Remedies.
 
Your duties under Section 7 and Section 8 shall survive termination of your
employment with the Company. You acknowledge and agree that any breach by you of
any of the provisions of Section 7 or Section 8.1 of this Agreement will result
in irreparable and continuing damage to the Company and that a remedy at law for
any breach or threatened breach by you of the provisions of Section 7 or Section
8.1 would be inadequate, and you therefore agree that the Company shall be
entitled to temporary, preliminary and permanent injunctive relief in case of
any such breach or threatened breach, without any requirement of proving actual
damages or posting of bond. Nothing in this Agreement shall be construed to
prohibit the Company from pursuing any other remedy available to it at law or in
equity, the parties having agreed that all remedies are cumulative.
 
10.           Miscellaneous.
 
10.1           This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger, consolidation or other business combinations
and any assignee of all or substantially all of its business and properties or
the business or properties of the Company or any subsidiary or division thereof,
but, except as to any such successor or assignee of the Company, neither this
Agreement nor any rights or benefits hereunder may be assigned by the Company or
you. The foregoing shall not limit the entitlement of your estate upon your
death (or your legal representative in the event of your disability) to enforce
your rights hereunder (including but not limited to your right to payment of
amounts provided hereunder) in accordance with the terms hereof.
 
 
10

--------------------------------------------------------------------------------

 
10.2           In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, the
parties expressly agree that a court may rewrite and modify such provisions so
as to be enforceable to the fullest extent compatible with the applicable law as
it shall then appear.
 
10.3           All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt); (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
If to the Company:


ATMI, Inc.
7 Commerce Drive
Danbury, CT 06810
Facsimile No. (203) 797-2544
Attention: Chief Legal Officer


If to you:


Mr. Daniel P. Sharkey
75 Hunters Ridge Road
Southbury, CT  06488
 
10.4           This Agreement may be waived only by a writing signed by the
waiving party. If either party shall waive any breach of any provision of this
Agreement, such party shall not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
 
10.5           The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning hereof.
 
 
11

--------------------------------------------------------------------------------

 
10.6           This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the laws of the State
of Connecticut applicable to agreements made and to be performed wholly within
such jurisdiction. Each party hereby agrees to accept the non-exclusive
jurisdiction of the courts of the State of Connecticut, and those of the United
States of America situated in the State of Connecticut, for the adjudication of
any dispute arising out of this Agreement. Each party hereby irrevocably (1)
agrees that any suit, action or other legal proceeding arising out of this
Agreement may be brought in any Connecticut or United States federal court
located in Connecticut; (2) consents to the jurisdiction of each such court in
any such suit, action, or legal proceeding; (3) waives any objection which it
may have to the laying of venue of any such suit, action, or legal proceeding in
any of such courts; and (4) agrees that Connecticut is the most convenient forum
for litigation of any such suit, action or legal proceeding.
 
10.7           This Agreement and the Proprietary Information and Inventions
Agreement, represent the entire agreement of the parties with respect to the
subject matter hereof and thereof and may not be amended, supplemented,
cancelled or discharged except by written instrument executed by both parties
hereto. This Agreement supersedes any and all prior agreements between the
Company and you with respect to the matters covered hereby.
 
10.8           This Agreement may be executed in counterparts, each of which
when so executed and delivered shall constitute a complete and original
instrument but all of which together shall constitute one and the same
agreement, and it shall not be necessary when making proof of this Agreement or
any counterpart thereof to account for any other counterpart.
 
10.9           You acknowledge that you had the opportunity to have this
Agreement reviewed by an attorney prior to your execution of this Agreement.
 
10.10           You will be entitled to full indemnification with respect to any
and all claims and liabilities (and all related legal fees and expenses
reasonably incurred by you or on your behalf) asserted against you in your
capacity as an officer or director of the Company or ATMI Sub or any member of
the ATMI Group to the maximum extent provided in their charter documents as
amended from time to time, copies of which (as to the Company and ATMI Sub) have
been provided to you, and in accordance with Delaware law. You will be entitled
to coverage as an officer of the Company and ATMI Sub pursuant to director and
officer liability insurance coverage obtained by members of the ATMI Group on
the same basis as such coverage is made available to similarly situated officers
of ATMI Group companies.
 
 
[signature page follows]
 
 
12

--------------------------------------------------------------------------------

 
If you are in agreement with the foregoing, please so indicate by signing and
returning the enclosed copy of this letter.
 
ATMI, INC.




By:  /s/ DOUGLAS A. NEUGOLD
Name: Douglas A. Neugold
Title: Chairman, Chief Executive Officer and President


Accepted and agreed as of the date
first written above:




  /s/ DANIEL P. SHARKEY
Daniel P. Sharkey
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 